HICKMAN, Chief Justice.
This case and case No. 1098(Tex. Civ. App.) 59 S.W.(2d) 927, by the same style this day decided are companion cases. They were tried together in the lower court, and but one statement of facts is brought up on appeal. The only differences between the two cases are in the descriptions of the land involved, amounts and dates of notes, and amounts of payments. There is a stipulation in the transcript in this case, signed by the attorneys and approved by the trial judge, of which the following is a part: “In event the Court of Civil Appeals or‘Supreme Cour,t shall affirm the judgment of the trial court in said Cause No. 1381-b (No. 109S-in this court) it is stipulated and agreed that the Court of Civil Appeals or the Supreme Court shall also affirm the judgment in this cause.”
In accordance with that stipulation, it is ordered that the judgment of the trial court be affirmed.